Citation Nr: 1412188	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-33 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include dermatitis with heat rash claimed as rash.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1987 to August 1989 and in the Army National Guard from January 2008 to January 2009.  For his service in Iraq the Veteran earned an Army Commendation Medal.

This case comes before the Board of Veterans' Appeals (the Board) from May 2009 and December 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In the December 2010 rating decision, the RO also denied a claim of service connection for dysphagia of the pharyngoesophageal.  Although the Veteran initiated an appeal of that claim, he did not perfect that appeal by submitting a VA Form 9 or its equivalent.  Thus, the matter is not presently before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issues of entitlement to service connection for a bilateral hearing loss disability and skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The weight of the competent evidence of record does not demonstrate that the Veteran has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter from VA dated in July 2010 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

The Veteran was provided a VA examination for his claimed PTSD in November 2010.  As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided an opinion supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Moreover, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Under 38 C.F.R. § 3.304(f)(3) (2013), which applies to any case received by or pending with VA as of July 13, 2010, where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

The Veteran claims service connection for PTSD.  A VA medical record dated February 2010 indicates the Veteran attributes his PTSD to "combat / unit complacency in 2008," or alternatively to unspecified experiences including the constant threat of IEDs while participating in convoy runs in Iraq, as per his February 2011 Statement in Support of Claim for Service Connection for PTSD.  The Veteran claims to have experienced psychiatric symptomatology ever since the in-service incidents.  In this regard, the Board notes that service connection is already in effect for anxiety disorder, not otherwise specified, and alcohol abuse, and that this disability has been evaluated as 30 percent disabling.  The Board further notes that the service-connected psychiatric disorder was previously characterized as adjustment disorder with mixed anxiety and depressed mood.

The most probative evidence of record indicates that the Veteran does not have a current diagnosis of PTSD.  The Board notes that a VA Mental Health Services Intake Summary Consult dated April 2009 does reflect that the Veteran had a diagnosis of PTSD.  VA medical records indicate the Veteran subsequently received intermittent VA treatment for PTSD from April 2009 through March 2011.  However, neither the April 2009 record or subsequent VA treatment records provide any rationale explaining that diagnosis, to include any rationale as to the question of a link between the purported stressor or stressors and the Veteran's then-diagnosis of PTSD.  For this reason, the Board places far more probative weight on the report of the November 2010 VA examination.  The report reflects that the VA examiner conducted a thorough evaluation, reviewed the record, and provided a rationale for the findings expressed.  In this regard, the November 2010 VA examiner reported that the Veteran was unable to specifically describe the traumas he experienced in service, and that the symptoms the Veteran reported experiencing were not PTSD-specific and could be attributed to depression and anxiety.  Based on those facts and the examination of the Veteran, the examiner diagnosed the Veteran with anxiety disorder NOS and alcohol abuse.  The examiner further explained that this diagnosis was a clarification of his already service-connected psychiatric disorder, and did not represent a new or separate diagnosis.  Given that the most probative evidence weighs against finding that the Veteran has a diagnosis of PTSD, the first element of establishing service connection for PTSD is not satisfied.  38 C.F.R. § 3.304(f) (2013).

The Board has considered the Veteran's own assertions.  However, while he may be competent to report symptoms, he is not competent to offer an opinion on a complex matter, to include attributing those symptoms to a specific underlying psychiatric disorder.  Thus, the Board places far more weight on the conclusions of the VA examiner than on the Veteran's lay contentions.

The Court has specifically disallowed service connection where there is no present disability: "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).




ORDER

Entitlement to service connection for PTSD is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, the Board notes that a January 2011 service treatment record with accompanying audiogram indicates the Veteran has a current hearing loss disability in at least one ear.  38 C.F.R. § 3.385 (2013).  He was previously afforded a VA audiological examination in July 2010.  That examination indicated the Veteran had normal hearing.  Given the proximity in time between the two audiological reports, the Board finds the Veteran should be afforded a new VA audiological examination to determine the current nature and etiology of his hearing loss.

The Board stresses that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

With respect to the claim of entitlement to service connection for a skin disorder, the Veteran was afforded a VA examination in April 2009 wherein he was given a diagnosis of dermatitis consistent with heat rash.  As no etiology opinion was provided another VA examination was conducted in July 2010.  At that time, the examiner concluded that "the skin condition that the Veteran alleges is less likely as not related to the dermatitis consistent with heat rash related to military service while in Kuwait and Iraq."  Given the confusing nature of this statement, and the lack of any rationale, the Board cannot find this opinion adequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board is cognizant that the VA examiner in July 2010 did not find evidence of any skin rash or other skin disability on physical examination.  However, in McLain v. Nicholson, 21 Vet. App. 319, 321 (2007), it was held that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  

For these reasons, the Board finds that the examination report is inadequate for rating purposes, and a remand is necessary to obtain an addendum opinion as to whether any skin disorder present during the pendency of this claim is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all sources of treatment that he has received for his claimed hearing loss and skin disorders and provide any releases necessary for VA to secure records of such treatment.  Then obtain copies of the complete records of all such treatment and evaluation from all identified sources and associate those records with the Veteran's claims file.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present relating to the Veteran's skin disorder.  All records received should be associated with the Veteran's claims file.

3.  Next, schedule the Veteran for a new VA audiological examination.  The examination report must reflect that review of the claims folder occurred.  All necessary testing must be accomplished.  The examiner must describe the extent of current hearing loss, and state whether a disability exists for VA purposes.

Based on the review of the Veteran's claims file, the examiner is asked to opine on whether it is at least as likely as not (50 percent or greater probability) that the claimed bilateral hearing loss disability was caused by or due to the Veteran's service.  The examiner is directed to assume the Veteran was exposed to excessive noise during service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

With respect to the above requested opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

4.  Thereafter, return the Veteran's claims file to the examiner who conducted his July 2010 VA examination for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed below.  Alternatively, if a new examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred.  Based on the review of the Veteran's claims file, the examiner is asked to opine on whether it is at least as likely as not (50 percent or greater probability) that any skin disorder present at any time during the pendency of this claim was caused by or due to the Veteran's service.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


